Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
acquiring unit configured to, a recognizing unit configured to, a categorizing unit configured to in claim 1-4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Arai JP2002360545A.
Regarding claim 1, Arai teaches teach a head-image evaluation apparatus (see para Abstract; “To provide a thin hair part area evaluating method and system capable of evaluating the thin hair part area of a head with good reproducibility”) comprising: an acquiring unit configured to acquire a head image obtained by photographing hair of a subject (see Fig.5(a)(b), para [0010]; “On the other hand, when the thin hair portion of the head is imaged, if the photographing angle is different or the photographing distance is different, different evaluation results may be obtained even when the same person is imaged. For example, as shown in FIG. 16, a photograph in which the whirlpool imaged from the front forehead side in FIG. 16A is located at the rear, and a photograph in which the whirlpool shown in FIG. 16B is located at the center are shown. Comparing the two, it is possible that a slight difference in how to divide the hair in the thinning part is emphasized and it looks like another person's head”); a recognizing unit configured to recognize, from a reflection image in which surface-reflected light in the head image is formed, a shape of the surface-reflected light (see also para [0042]; “the direct reflection light generated by the light from the light emitting side hitting the thin hair portion 36 of the head is cut by the polarization filter 43, and only the scattered light is received by the lens 41. As a result, it is possible to obtain thin hair image data without the halation phenomenon caused by directly receiving the reflected light”); and a categorizing unit configured to determine, with image processing, a distortion degree of the shape of the surface-reflected light in the reflection image, and to categorize the distortion degree as one of a plurality of stages. (see para [0048]; “The input image to the standardization processing unit 12 includes the image information of the thin hair portion positioning plate 30 as well as the image information of the head 36 including the thin hair portion cut out in a predetermined range by the opening 31. That is, the gray scales 32a to 32d and the distortion correction scale 33 described above are captured as the image information of the thin hair part positioning plate 30” see also para [0050]; “When the distortion correction scale 33 is imaged with a trapezoidal distortion, for example, the delicate distortion of the imaged image is corrected by correcting the plane coordinates of the image so as to form a predetermined rectangle”). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Aria as applied in claim 1 above, and further in view of Messenger et al. NPL “Follicular miniaturization in female pattern hair loss: clinicopathological correlations” 

Regarding claim 2, the rejection of claim1 is incorporated herein. 
Arai in the combination further teach wherein the recognizing unit is configured to recognize, by determining a portion having a high lightness in the head image (see Fig. 6(a) (b); disclose high lightness, para [0020]; “in the imaging step, the light from the light emitting side is changed by the polarization filter provided on the light receiving side so that the polarization plane is orthogonal to the polarization filter provided on the light emitting side. Of the directly reflected light and the scattered light obtained by hitting the thin hair part of the head”). However, Aria does not teach as further claimed, but 
Messenger et al. teach a portion having a U shape of the portion having the high lightness as a periphery of a hair whorl, and to recognize a belt-like portion formed along a partline as a frontal region and a parietal region (see Fig. 1; disclose U shape with high lightness and belt-like portion). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Messenger et al. to establish whether there is an increase in the absolute number of vellus follicles during the progression of FPHL, indicating a process of follicular miniaturization (see Fig.1).
Regarding claim 3, the rejection of claim1 is incorporated herein. 
see Fig.14, disclose distortion degree of 12 stages, [0005]; see Fig. 14 (1), para [0049]; “However, the thinning hair image data includes image distortion and luminance and color tone shifts due to differences in image pickup posture, image pickup environment, etc. Therefore, correction work is performed to match these with various predetermined values (correction means). , All thinning hair image data obtained under different imaging conditions are standardized by the following processing (standardization processing step). This is important for measuring the thin hair area with high accuracy and reproducibility”) see also para “For example, as shown in FIG. 14, the evaluation of the degree of thinning hair of the head is performed by setting, for example, 12 levels according to the degree of thinning hair from a film photograph of the degree of thinning hair of the heads of a large number of people in advance”).  Additionally, Messenger et al. in the combination further teach the distortion degree is categorized as the normal stage when the surface-reflected light forms a parallel shape having a fixed space from a partline at the frontal region and at the parietal region and a regulated U shape at the periphery of the hair whorl, the distortion degree is categorized as the early stage when the parallel shape at the frontal region and at the parietal region and the U shape at the periphery of the hair whorl deform, and the distortion degree is categorized as the advanced stage when the parallel shape at the frontal region and at the parietal region and the U shape of the surface-reflected light at the periphery of the hair whorl becomes unclear over a certain range or wider (see Fig. 1, page 927 col.1 last paragraph; “Each subject was photographed using a standardized technique and the severity of hair loss was graded from the photograph on a five-point scale7 (Fig. 1). Women with grade 1 hair loss complained of excessive hair shedding and loss of hair volume but had no clinically obvious reduction in hair density. The differential diagnosis in these patients was between early FPHL and chronic telogen effluvium. Women with grades 2–5 had typical FPHL with reduced hair density predominantly affecting the frontal scalp and crown, with retention of the frontal hairline. Grades 3–5 are equivalent to Ludwig grades I– III, respectively. Grade 2 represents a mild but clinically apparent degree of hair loss” the ﬁrst photograph is of a normal scalp and the photographs 2–5 are of scalps of women with increasingly severe hair loss).
Regarding claim 4, the rejection of claim1 is incorporated herein. 
Arai in the combination further teach wherein the categorizing unit is configured to categorize the distortion degree as any one of a first stage, a second stage, a third stage, a fourth stage, and a fifth stage (see Fig.14, disclose distortion degree of 12 stages,  para [0005]; “For example, as shown in FIG. 14, the evaluation of the degree of thinning hair of the head is performed by setting, for example, 12 levels according to the degree of thinning hair from a film photograph of the degree of thinning hair of the heads of a large number of people in advance”), the distortion degree is categorized as the fourth stage when the surface-reflected light at the periphery of the hair whorl becomes partially unclear, and the distortion degree is categorized as the fifth stage when the surface-reflected light at the periphery of the hair whorl becomes entirely unclear (see Fig. 13 ,para [0007]; “For example, in the photograph showing the halation phenomenon shown in FIG. 15A, the boundary between the hair and the scalp of the thin hair portion is not clear, and the exposed area of the scalp of the thin hair portion is observed larger than it actually is” see also para [0011]; “Also, when observing the thin hair part of the head with a film photograph and evaluating it, it is difficult to clearly distinguish the scalp and the hair because of the shadow of the hair on the scalp, and the white hair and the scalp are clearly distinguished. It is also difficult to distinguish”).  Additionally, Messenger et al. in the combination further teach the distortion degree is categorized as the first stage when the surface-reflected light forms a shape parallel to a partline from the frontal region to the parietal region and a regulated U shape at the periphery of the hair whorl (see Fig.1), the distortion degree is categorized as the second stage when the parallel shape at the frontal region and the parietal region and the U shape at the periphery of the hair whorl partially have a shift (see Fig.3), the distortion degree is categorized as the third stage when the surface-reflected light having the parallel shape at the frontal region and the parietal region and a curved shape at the periphery of the hair whorl has a remarkable shift at the periphery of the hair whorl (see Fig. 4-5; disclose a curved shape at the periphery of the hair whorl, (see Fig. 1, page 927 col.1 last paragraph; “Each subject was photographed using a standardized technique and the severity of hair loss was graded from the photograph on a five-point scale7 (Fig. 1). Women with grade 1 hair loss complained of excessive hair shedding and loss of hair volume but had no clinically obvious reduction in hair density. The differential diagnosis in these patients was between early FPHL and chronic telogen effluvium. Women with grades 2–5 had typical FPHL with reduced hair density predominantly affecting the frontal scalp and crown, with retention of the frontal hairline. Grades 3–5 are equivalent to Ludwig grades I– III, respectively. Grade 2 represents a mild but clinically apparent degree of hair loss” the ﬁrst photograph is of a normal scalp and the photographs 2–5 are of scalps of women with increasingly severe hair loss).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475. The examiner can normally be reached Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WINTA GEBRESLASSIE/Examiner, Art Unit 2668                                                                                                                                                                                                       
 /VU LE/Supervisory Patent Examiner, Art Unit 2668